DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on Kim et al. 20110210311 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20110210311 in view of In et al. 20120241793 (In).


    PNG
    media_image1.png
    706
    1218
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    377
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    424
    499
    media_image3.png
    Greyscale

Regarding claim 1, figs 14-20 of Kim discloses a light emitting element comprising: 
a substrate 501 having, in a top view, a quadrangular shape that extends in a longitudinal direction and a lateral direction; 
a semiconductor layered body formed of a nitride semiconductor (a nitride semiconductor – par [0111]) and including: 
a first semiconductor layer 502’/502 (figs. 15-16) having, in a top view, a quadrangular shape (fig. 15) that extends in the longitudinal direction and the lateral direction, and being disposed over an entire upper surface of the substrate, 
a plurality of light emitting layers (503R,G,B) arranged in a matrix on part of an upper surface of the first semiconductor layer, and 
a plurality of second semiconductor layers 504 (fig. 15) respectively disposed on upper surfaces of the light emitting layers; 
a first external connection part (as labeled by examiner above) disposed on the substrate at a first end of the substrate in the longitudinal direction; 
a second external connection part (as labeled by examiner above) disposed on the substrate at a second end of the substrate opposite to the first end in the longitudinal direction; and 
a plurality of wiring electrodes (as labeled by examiner above) disposed on the substrate, the plurality of wiring electrodes including a first wiring electrode electrically connected to the first external connection part, and a second wiring electrode electrically connected to the second external connection part; 
wherein one of the wiring electrodes includes a first wiring part (vertical line part as labeled by examiner above) extending in the longitudinal direction of the substrate between two adjacent ones of the light emitting layers; and 
wherein the light emitting layers are electrically connected to each other (see fig. 16 showing electrical connection of 503 to 504 to 505), and -2- 4811-4235-8997.1Atty. Dkt. No. 103715-0160
wherein, in a top view, an entirety of each of the light emitting layers and an entirety of each of the second semiconductor layers are located in a region between the first external connection part and the second external connection part.
Fig. 14 of Kim does not disclose wherein each of the wiring electrodes includes a first wiring part extending in the longitudinal direction of the substrate between two adjacent ones of the light emitting layers.

    PNG
    media_image4.png
    746
    1218
    media_image4.png
    Greyscale


However, fig. 9 of Kim disclose another embodiment comprising a first external connection part (as labeled by examiner above) disposed on the substrate at a first end of the substrate in the longitudinal direction; 
a second external connection part (as labeled by examiner above) disposed on a substrate at a second end of the substrate opposite to the first end in the longitudinal direction; and 
a plurality of wiring electrodes (as labeled by examiner above) disposed on the substrate, the plurality of wiring electrodes including a first wiring electrode electrically connected to the first external connection part, and a second wiring electrode electrically connected to the second external connection part; 
wherein each of the wiring electrodes includes a first wiring part extending in the longitudinal direction of the substrate between two adjacent ones of the light emitting layers; and 
wherein the light emitting layers are electrically connected to each other, and -2- 4811-4235-8997.1Atty. Dkt. No. 103715-0160
wherein, in a top view, an entirety of each of the light emitting layers and an entirety of each of the second semiconductor layers are located in a region between the first external connection part and the second external connection part.
In view of such teaching, it would have been obvious to form a light emitting element of fig. 14 of Kim further comprising wherein each of the wiring electrodes includes a first wiring part extending in the longitudinal direction of the substrate between two adjacent ones of the light emitting layers instead of just one of the wiring electrode in order to simultaneously provide power to two adjacent ones of the light emitting cells such as taught by fig. 9 of Kim.
Figs. 9 and 14 of Kim do not disclose that the substrate is Si substrate. 
However, par [0085] of Kim A substrate having electrical insulation properties may be used as the substrate 101 and thus the light emitting cells C may be electrically isolated from one another. In a case in which a conductive substrate is used, it may be used by depositing an insulation layer thereon. In this case, the substrate 101 may be a growth substrate for growing a single-crystal semiconductor. In this regard, a sapphire substrate may be used. The sapphire substrate is a crystal body having Hexa-Rhombo R3c symmetry. The sapphire substrate has a lattice constant of 13.001 .ANG. in a c-axis orientation and a lattice constant of 4.758 .ANG. in an a-axis orientation; and has a C(0001) plane, an A(1120) plane, and an R(1102) plane. In this case, the C plane of the sapphire substrate allows a nitride thin film to be grown thereupon relatively easily and is stable even at high temperatures, thus it is predominantly used as a substrate for the growth of a nitride semiconductor. In other cases, a substrate formed of SiC, GaN, ZnO, MgAl.sub.2O.sub.4, MgO, LiAlO.sub.2, or LiGaO.sub.2, may also be used
However, par [0045] of In discloses substrate 1110 may be a growth substrate. The growth substrate may be a sapphire substrate, a silicon carbide substrate, a silicon substrate, or the like. One example of the growth substrate is a sapphire substrate.
In view of such teaching, it would have been obvious to form a light emitting element comprising silicon substrate instead of sapphire substrate such as taught by In because sapphire substrate and silicon substrate are interchangeable as grow substrate.

Regarding claim 2, Kim discloses claim 1, and another embodiment of Kim disclose comprising: an insulating film 108 located at a region excluding part of an upper surface of each of the second semiconductor layers; wherein wiring electrodes 106 includes a second wiring part disposed on the insulating film to extend from the first wiring part in the lateral direction of the Si substrate; and wherein the second wiring part is electrically connected to said part of the upper surface of at least one of the second semiconductor layers (see top portion of 104 connecting to 106 in the space between 108).
In view of such teaching, it would have been obvious to form a light emitting diode of Kim further comprising: an insulating film located at a region excluding part of an upper surface of each of the second semiconductor layers; wherein each of the wiring electrodes includes a second wiring part disposed on the insulating film to extend from the first wiring part in the lateral direction of the Si substrate; and wherein the second wiring part is electrically connected to said part of the upper surface of at least one of the second semiconductor layers such as taught by fig. 4 of Kim in order to form electrical connection to deliver power to the light emitting cells.

Regarding claims 5-6, figs.14-20 of Kim necessary discloses  wherein the upper surface of the first semiconductor layer has a region having a grid like shape where the light emitting layer is absent as seen in a top view.

Regarding claims 8-9, Kim and In discloses claims 1 and 2, but do not disclose wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm. 
 However, although Kim and In is silent about the claimed ranges wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm, it should be noted that a length and a width does exist in Kim reference.
Therefore, the prior art of Kim and In provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of Kim and In do not quantitatively state wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of Kim and In wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm in order to an element to meet the applicant design specification.

Regarding claims 11-12, Kim and In do not disclose wherein a width of the region where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m. 
However, although Kim and In and is silent about the claimed ranges of where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m, it should be noted that a length and a width does exist in Kim reference.
Therefore, the prior art of Kim and In provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of Kim and In do not quantitatively state wherein a width of the region where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of Kim and In where the light emitting layer is absent as seen in the top view is a range of 1 .mu.m to 20 .mu.m in order to an element to meet the applicant design specification.

Regarding claims 13-14, Kim and In do not discloses wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m. 
However, although Kim and In and is silent about the claimed ranges wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m, it should be noted that a length and a width does exist in Kim reference.
Therefore, the prior art of Kim and In provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of Kim and In do not quantitatively state wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of Kim and In wherein a thickness of the semiconductor layered body is in a range of 5 .mu.m to 10 .mu.m in order to an element to meet the applicant design specification.

Regarding claims 15-16, fig. 31 of Kim discloses another embodiment comprising a wavelength conversion layer on a side corresponding to an upper surface of a second semiconductor layers. 
	In view of such teaching, it would have been obvious to form a light emitting element of Kim and In further comprising a wavelength conversion layer on a side corresponding to an upper surface of the second semiconductor layers such as taught by Kim in order to obtain a desired light output.

Regarding claim 17, Kim and In disclose claim 15, but do not disclose wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm. 
However, Kim teaching teach various embodiment with different thickness of the wavelength conversion layer.
However, although Kim is silent about the claimed ranges w wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm, it should be noted that a thickness does exist in Kim reference.
Therefore, the prior art of Kim provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification such as a good uniformity of the color distribution.
 Therefore, while the structure of Kim and In do not quantitatively state wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of Kim and In wherein a thickness of the wavelength conversion layer is in a range of 1 mm to 3 mm in order good uniformity of the color distribution.

Regarding claims 18-19, Kim and In do not disclose wherein a thickness of the Si substrate is 100 .mu.m or less. 
However, although Kim and In and is silent about the claimed ranges wherein a thickness of the Si substrate is 100 .mu.m or less, it should be noted that a thickness does exist in Oh reference.
Therefore, the prior art of Kim and In provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of Kim and In do not quantitatively state wherein a thickness of the Si substrate is 100 .mu.m or less, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of Kim and In wherein a thickness of the Si substrate is 100 .mu.m or less in order to an element to meet the applicant design specification.


Claims 3-4, 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIm and In in view of Ohara 20040070053.
Regarding claims 3-4, Kim and In discloses claims 1 and 2, but do not disclose wherein a plurality of grooves extending in the lateral direction of the Si substrate are formed on a lower surface of the Si substrate. 
However, figs. 2A-2B of Ohara disclose forming a semiconductor device comprising a plurality of grooves extending in the lateral direction of a substrate are formed on a lower surface of the a substrate in order to form a device substrate capable of corresponding to an applied bending stress to allow substrate to flexibly changing its shape.
In view of teaching, it would have been obvious to form a light emitting element of Kim and In wherein a plurality of grooves extending in the lateral direction of the Si substrate are formed on a lower surface of the Si substrate such as taught by Ohara in order to form a device substrate capable of corresponding to an applied bending stress to allow substrate to flexibly changing its shape.

Regarding claim 7, figs.14-20 of Kim necessary discloses  wherein the upper surface of the first semiconductor layer has a region having a grid like shape where the light emitting layer is absent as seen in a top view.

Regarding claim 10, Kim and In and Ohara discloses claim 3, but do not disclose wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm. 
 However, although Kim and In and Ohara is silent about the claimed ranges wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm, it should be noted that a length and a width does exist in Kim reference.
Therefore, the prior art of Kim and In and Ohara provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of Kim and In and Ohara do not quantitatively state a length and width, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of Kim and In and Ohara wherein a length of the first semiconductor layer in the longitudinal direction is in a range of 40 mm to 50 mm; and a width of the first semiconductor layer in the lateral direction is in a range of 10 mm to 20 mm in order to form an element to meet the applicant design specification.

Regarding claim 20, Kim and In and Ohara do not disclose wherein a thickness of the Si substrate is 100 .mu.m or less. 
However, although Kim and In and Ohara are silent about the claimed ranges wherein a thickness of the Si substrate is 100 .mu.m or less, it should be noted that a length and a width does exist in Kim reference.
Therefore, the prior art of Kim and In and Ohara provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
 Therefore, while the structure of Kim and In and Ohara do not quantitatively state wherein a thickness of the Si substrate is 100 .mu.m or less, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a light emitting element of Kim and In and Ohara wherein a thickness of the Si substrate is 100 .mu.m or less in order to have an element to meet the applicant design specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829